Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 8-12, 14-21, and 23-24 are allowed.

Response to Amendments
This action is in response to remarks and amendments submitted on 11/2/2020, in which claims 1-5, 8-12, 14-21, and 23 were presented for further examination and in which claim 24 was newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
The previous objection to the title of the invention has been withdrawn –as necessitated by applicant’s amendment to the title of the invention. 
The previous claim objection to claims 1, 17, and 19 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The series of 35 USC § 112(b) rejections for claims 1-5, 8-12, 14-21, and 23 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in an email communication with Ryan Heck (reg. 51,795) on March 5, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1.	(Previously Presented)  A server comprising:
a memory;
one or more processing units coupled to the memory; and
one or more computer readable storage media storing computer-executable instructions that, when executed, cause the computing system to perform operations comprising:
implementing a query language executor, the query language executor having a first thread pool;
implementing a job executor, the job executor having a second thread pool different than the first thread pool;
at a first time, receiving a first request for a first set of database operations from a first client, the first set of database operations accessing a first set of one or more database tables, the first set of one or more database tables being accessible to the query language executor and the job executor;

during the executing the first request, measuring a first set of execution statistics for the first set of database operations;
at a second time, the second time being after the first time, receiving with a first thread of the query language executor a second request for the first set of database operations from a second client, where the second client is the first client or is a client other than the first client; 
determining a first request type for the first set of database operations;
determining that the first request type is an online analytical processing (OLAP) request;
responsive to determining that the first request type is an online analytical processing (OLAP) request:
retrieving first execution statistics defined for the first set of database operations measured during one or more prior executions of the first set of database operations, the first execution statistics based at least in part on the first set of execution statistics; 
comparing at least some of the first execution statistics with one or more threshold values defined to determine whether the second request should be executed by either the query language executor or the job executor; 
determining that the first execution statistics satisfy conditions for executing the second request at the query language executor using the first thread;
initiating execution of the second request with the query language executor to provide second query execution results;

at a third time, the third time being after, before, or concurrent with the second time, receiving a third request for a second set of database operations from a third client, where the third client is the first client, the second client, or a client other than the first client or the second client, the second set of database operations accessing a second set of one or more database tables, the second set of one or more database tables being accessible to the query language executor and the job executor, wherein the second set of one or more database tables is the first set of one or more database tables or is a set of one or more database tables different than the first set of one or more database tables;
executing the third request to provide third query execution results;
during the executing the third request, measuring a second set of execution statistics for the second set of database operations;
at a fourth time, the fourth time being after the third time, receiving with a second thread of the query language executor, a fourth request for the second set of database operations from a fourth client, where the fourth client is the first client, the second client, the third client, or is a client other than the first client, the second client, or the third client and the second thread is the first thread or a thread other than the first thread; 
determining a second request type for the second set of database operations;

responsive to determining that the second request type is an online analytical processing (OLAP) request:
retrieving second execution statistics defined for the second set of database operations measured during one or more prior executions of the second set of database operations, the second execution statistics based at least in part on the second set of execution statistics, wherein the second execution statistics are different than the first execution statistics; 
comparing at least some of the second execution statistics with the one or more threshold values defined to determine whether the fourth request should be executed by either the query language executor or the job executor; 
determining that the second execution statistics do not satisfy conditions for executing the fourth request at the query language executor;
with the query language executor, delegating the fourth request to the job executor for execution;
in response to delegating the fourth request to the job executor, releasing the second thread, wherein upon release the second thread is available to receive requests from one or more clients;
executing the fourth request with one or more threads of the second thread pool at the job executor to provide fourth query execution results; and
sending the fourth query execution results to the fourth client using a thread of the second thread pool.  

2.	(Previously Presented)  The server of claim 1, the operations further comprising:
measuring a third set of execution statistics during execution of the second request.

3.	(Previously Presented)  The server of claim 2, wherein the measuring the third set of execution statistics is carried out by components of the database system executing the second request.

4.	(Currently Amended) The server of claim [[5]]2, the operations further comprising:
updating the first execution statistics based on the third set of execution statistics to provide updated first execution statistics; and
storing the updated first execution statistics in a plan cache.

5.	(Previously Presented)  The server of claim 2, the operations further comprising:
updating the first execution statistics based on the third set of execution statistics to provide updated first execution statistics.  

6-7.	(Cancelled)  


generating an execution plan for the second request, the execution plan comprising at least a portion of the first execution statistics.

9.	(Previously Presented)  The server of claim 1, the operations further comprising:
with the job executor, encoding the fourth query execution results; and
wherein sending the fourth query execution results to the fourth client comprises sending encoded fourth query execution results to the fourth client from the job executor.

10.	(Previously Presented)  The server of claim 1, the operations further comprising:
assigning an operation of the fourth request to an additional execution thread of the job executor.

11.	(Previously Presented)  The server of claim 1, the operations further comprising:
carrying out the second request with the query language executor while the fourth request is being carried out by the job executor.


receiving a fifth request comprising a third set of database operations; and
responsive to determining that the fifth request is an online transaction processing (OLTP) request, executing the fifth request with the query language executor.

13.	(Cancelled)  

14.	(Previously Presented)  The server of claim 1, wherein at least one of the one or more threshold values is user-configurable.  

15.	(Previously Presented)  The server of claim 1, the operations further comprising:
determining that the one or more processing units have a processing load lower than a threshold value of the one or more threshold values.

16.	(Previously Presented)  The server of claim 1, wherein the first set of execution statistics comprise a duration of the first request, a number of threads associated with execution of the first request, a number of parallel operations associated with execution of the first request, or a number of remote calls associated with execution of the first request.


implementing a query language executor, the query language executor having a first thread pool;
implementing a job executor, the job executor having a second thread pool different than the first thread pool;
at a first time, receiving a first request for a first set of database operations from a first client, the first set of database operations accessing a first set of one or more database tables, the first set of one or more database tables being accessible to the query language executor and the job executor;
executing the first request to provide first query execution results;
during the executing the first request, measuring a first set of execution statistics for the first set of database operations;
at a second time, the second time being after the first time, receiving with a first thread of the query language executor a second request for the first set of database operations from a second client, where the second client is the first client or is a client other than the first client; 
determining a first request type for the first set of database operations;

responsive to determining that the first request type is an online analytical processing (OLAP) request:
retrieving first execution statistics defined for the first set of database operations measured during one or more prior executions of the first request, the first execution statistics based at least in part on the first set of execution statistics; 
comparing at least some of the first execution statistics with one or more threshold values defined to determine whether the second request should be executed by either the query language executor or the job executor; 
determining that the first execution statistics satisfy conditions for executing the second request at the query language executor using the first thread;
initiating execution of the second request with the query language executor to provide second query execution results;
sending the second query execution results to the second client by the first thread;
at a third time, the third time being after, before, or concurrent with the second time, receiving a third request for a second set of database operations from a third client, where the third client is the first client, the second client, or a client other than the first client or the second client, the second set of database operations accessing a second set of one or more database tables, the second set of one or more database tables being accessible to the query language executor and the job executor, wherein the second set of one or more database tables is the first set of one or more database 
executing the third request to provide third query execution results;
during the executing the third request, measuring a second set of execution statistics for the second set of database operations;
at a fourth time, the fourth time being after the third time, receiving with a second thread of the query language executor, a fourth request for the second set of database operations from a fourth client, where the fourth client is the first client, the second client, the third client, or is a client other than the first client, the second client, or the third client and the second thread is the first thread or a thread other than the first thread; 
determining a second request type for the second set of database operations;
determining that the second request type is an online analytical processing (OLAP) request;
responsive to determining that the second request type is an online analytical processing (OLAP) request:
retrieving second execution statistics defined for the second set of database operations measured during one or more prior executions of the second set of database operations, the second execution statistics based at least in part on the second set of execution statistics, wherein the second execution statistics are different than the first execution statistics; 

determining that the second execution statistics do not satisfy conditions for executing the fourth request at the query language executor;
with the query language executor, delegating the fourth request to the job executor for execution;
in response to delegating the fourth request to the job executor, releasing the second thread, wherein upon release the second thread is available to receive requests from one or more clients;
executing the fourth request with one or more threads of the second thread pool at the job executor to provide fourth query execution results; and
sending the fourth query execution results to the fourth client using a thread of the second thread pool.  

	18.	(Currently Amended)  The one or more tangible computer-readable storage media of claim 17, the operations further comprising:
	measuring a third set of execution statistics during execution of the second request.

19.	(Previously Presented)  A computer-implemented method comprising: 
implementing a query language executor, the query language executor having a first thread pool;

at a first time, receiving a first request for a first set of database operations from a first client, the first set of database operations accessing a first set of one or more database tables, the first set of one or more database tables being accessible to the query language executor and the job executor;
executing the first request to provide first query execution results;
during the executing the first request, measuring a first set of execution statistics for the first set of database operations;
at a second time, the second time being after the first time, receiving with a first thread of the query language executor a second request for the first set of database operations from a second client, where the second client is the first client or is a client other than the first client; 
determining a first request type for the first set of database operations;
determining that the first request type is an online analytical processing (OLAP) request;
responsive to determining that the first request type is an online analytical processing (OLAP) request:
retrieving first execution statistics defined for the first set of database operations measured during one or more prior executions of the first request, the first execution statistics based at least in part on the first set of execution statistics; 

determining that the first execution statistics satisfy conditions for executing the second request at the query language executor using the first thread;
initiating execution of the second request with the query language executor to provide second query execution results;
sending the second query execution results to the second client by the first thread;
at a third time, the third time being after, before, or concurrent with the second time, receiving a third request for a second set of database operations from a third client, where the third client is the first client, the second client, or a client other than the first client or the second client, the second set of database operations accessing a second set of one or more database tables, the second set of one or more database tables being accessible to the query language executor and the job executor, wherein the second set of one or more database tables is the first set of one or more database tables or is a set of one or more database tables different than the first set of one or more database tables;
executing the third request to provide third query execution results;
during the executing the third request, measuring a second set of execution statistics for the second set of database operations;

determining a second request type for the second set of database operations;
determining that the second request type is an online analytical processing (OLAP) request;
responsive to determining that the second request type is an online analytical processing (OLAP) request:
retrieving second execution statistics defined for the second set of database operations measured during one or more prior executions of the second set of database operations, the second execution statistics based at least in part on the second set of execution statistics, wherein the second execution statistics are different than the first execution statistics; 
comparing at least some of the second execution statistics with the one or more threshold values defined to determine whether the fourth request should be executed by either the query language executor or the job executor; 
determining that the second execution statistics do not satisfy conditions for executing the fourth request at the query language executor;
with the query language executor, delegating the fourth request to the job executor for execution;

executing the fourth request with one or more threads of the second thread pool at the job executor to provide fourth query execution results; and
sending the fourth query execution results to the fourth client using a thread of the second thread pool.  

20.	(Previously Presented)  The method of claim 19, further comprising:
measuring a third set of execution statistics during execution of the second request.  

21.	(Previously Presented)  The
receiving a fifth request for one or more database operations from a fifth client, wherein the fifth request is a transaction control request to commit a transaction or to rollback a transaction and where the fifth client is the first client, the second client, the third client, the fourth client, or is a client other than the first client, the second client, the third client, or the fourth client;
causing the fifth request to be executed by the query language executor to provide execution results; and
sending the execution results to the fifth client.



23.	(Previously Presented)  The one or more tangible computer-readable storage media of claim 17, the operations further comprising:
assigning an operation of the fourth request to an additional execution thread of the job executor.

24.	(Previously Presented)  The computer-implemented method of claim 19, further comprising:
assigning an operation of the fourth request to an additional execution thread of the job executor.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, and persuasive amendment and in light of the pertinent arts made of record, claims 1-5, 8-12, 14-21, and 23-24 are allowed.  
The following is a statement of reasons for allowance: 
The closest prior art of record consist of US Patent Application Publications “20170329836” to Simitsis et al, “20160171070” to Hrle et al, and “20160203050” to Hrle et al. The combination of Simitsis, Hrle ‘070, and Hrle ‘050 discloses processing queries according to statistical predictions. Simitsis, Hrle ‘070, and Hrle ‘050 do not explicitly teach the combination of limitations with respect to processing queries using 

Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 2-5, 8-12, 14-16, 18, 20-21, and 23-24 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        3/9/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162